                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



KEVIN ALLEN,                                    Case No. 1:18-cv-00808-NONE-EPG (PC)

                 Plaintiff,

         v.

DR. SPAETH, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                    AD TESTIFICANDUM
                                        /

Kevin Allen, CDCR #K-41879, a necessary and material witness in a settlement conference in
this case on June 22, 2021, is confined in Kern Valley State Prison (KVSP), in the custody of the
Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before Magistrate
Judge Sheila K. Oberto, by Zoom video conference from his place of confinement, on Tuesday,
June 22, 2021, at 10:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
         commanding the Warden to produce the inmate named above, by Zoom video
         conference, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the Court. Zoom video
         conference connection information will be supplied via separate email.

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and
         is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of Court is directed to serve a copy of this order via fax on the Litigation
         Office at Kern Valley State Prison at (661) 721-4949 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Wendy Kusamura, Courtroom Deputy, at wkusamura@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Oberto at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the Court.

\\\
\\\
\\\
\\\
FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


   Dated:    May 21, 2021                            /s/
                                              UNITED STATES MAGISTRATE JUDGE
